EXHIBIT 10.25
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
on January 30, 2011 and effective as of January 1, 2012 (the “Effective Date”),
by and between Walter C. Rakowich (the “Executive”) and ProLogis, a Maryland
real estate investment trust (the “Company”).
WITNESSETH THAT:
          WHEREAS, the Executive is currently the Chief Executive Officer of the
Company and the Executive and the Company are parties to the Third Amended and
Restated Employment Agreement dated January 7, 2009 which will expire by its
terms on December 31, 2011( the “Prior Employment Agreement”); and
          WHEREAS, the Company and the Executive have agreed to enter into this
Agreement to reflect the terms and conditions of the Executive’s continuing
employment with the Company from and after the Effective Date; provided,
however, that this Agreement will become effective as of the Effective Date only
if the Executive remains employed by the Company on the Effective Date and only
if the transactions (the “Merger”) contemplated by the Agreement and Plan of
Merger by and among AMB Property Corporation, AMB Property, L.P., ProLogis,
Upper Pumpkin LLC, New Pumpkin Inc. and Pumpkin LLC Dated as of January 30, 2011
(the “Merger Agreement”) have become effective on or prior to the Effective
Date; provided, further, however, that, notwithstanding the foregoing and
provided that Merger has become effective on or prior to the Effective Date,
Section 5 of Appendix B of this Agreement (which is attached hereto and forms a
part hereof) will become effective even if the Executive is not continuously
employed by the Company on the Effective Date.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, it is hereby covenanted and agreed by the Executive
and the Company as follows:
          1.       Term. Subject to the terms and conditions of this Agreement,
the Company hereby agrees to employ the Executive as its co-Chief Executive
Officer for the period beginning on the Effective Date and ending on
December 31, 2012 or such earlier date specified in paragraph 4 hereof (the
“Agreement Term”), and the Executive hereby agrees to remain in the employ of
the Company and to provide services during the Agreement Term in accordance with
this Agreement. Unless terminated earlier in accordance with paragraph 4 hereof,
the Executive’s employment with the Company will terminate automatically upon
the expiration of the Agreement Term.
          2.       Performance of Services. During the Agreement Term, while the
Executive is employed by the Company, the Executive shall devote his full time,
energies and talents to serving as its co-Chief Executive Officer. The Executive
shall report to, and shall be subject to the direction of, the Board of Trustees
of the Company (the “Board”). The Executive agrees that he shall perform his
duties faithfully and efficiently and to the best of his abilities and shall
work cooperatively with the Company’s other co-chief executive officer to
achieve the strategic objectives of the Merger and the attendant synergies that
have been identified for the combined businesses as a result of the Merger. In
addition to other duties that may be assigned to him by

 



--------------------------------------------------------------------------------



 



the Board, it is intended that the Executive will be principally responsible for
integration of the real estate portfolios, as well as for operations,
dispositions, capital deployment and risk management following the Merger. The
Executive’s duties may include providing services for both the Company and its
affiliates, as determined by the Board; provided, that the Executive shall not,
without his consent, be assigned tasks that would be inconsistent with those of
a co-chief executive officer of a comparable company to the Company. The
Executive shall have such authority, power, responsibilities and duties as are
inherent in his positions (and the undertakings applicable to his positions) and
necessary to carry out his responsibilities and the duties required of him
hereunder. Notwithstanding the foregoing provisions of this paragraph 2, during
the Agreement Term, the Executive may devote reasonable time to the supervision
of his personal investments and activities involving professional, charitable,
community, educational, religious and similar types of organizations, speaking
engagements, membership on the boards of directors of other organizations, and
similar types of activities, to the extent that such other activities do not, in
the judgment of the Board, interfere with the performance of the Executive’s
duties under this Agreement, violate the terms of any of the covenants contained
in paragraph 6 or 7 hereof or otherwise conflict in any material way with the
business of the Company or any of its affiliates; provided, however, that the
Executive shall not serve on the board of any business, or hold any other
position with any business, without the prior consent of a majority of the
nonemployee members of the Board.
          3.       Compensation. Subject to the terms of this Agreement, during
the Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services in accordance with Appendix A hereto which
is incorporated herein and forms part of this Agreement.
          4.      Termination. The Executive’s employment with the Company and
the Agreement Term may be terminated by the Company or the Executive prior to
December 31, 2012 without any breach of this Agreement only under the
circumstances described in subparagraphs 4(a) through 4(f):
                    (a)      Death. The Executive’s employment hereunder will
terminate upon his death.
                    (b)      Disability. The Company may terminate the
Executive’s employment hereunder upon his becoming Disabled. The Executive shall
be considered “Disabled” during any period in which he is, by reason of a
medically determinable physical or mental impairment, entitled to receive cash
benefits (after completion of any applicable waiting period) under the Company’s
long-term disability benefit plan as in effect from time to time for the
Executive.
                    (c)      Cause. The Company may terminate the Executive’s
employment hereunder at any time for Cause. For purposes of this Agreement, the
term “Cause” shall mean in the reasonable judgment of the Board (i) the willful
and continued failure by the Executive to substantially perform his duties with
the Company or any of its affiliates, which failure is not corrected within
30 days after written notification by the Board, (ii) the willful engaging by
the Executive in conduct which is demonstrably injurious to the Company or any
of its affiliates, monetarily or otherwise, or (iii) the engaging by the
Executive in egregious misconduct involving serious moral turpitude. For
purposes hereof, no act, or failure to act, on the

2



--------------------------------------------------------------------------------



 



Executive’s part shall be deemed “willful” if done, or omitted to be done, by
the Executive in good faith or with a reasonable belief that such action was in
the best interest of the Company or any of its affiliates.
                    (d)      Good Reason. The Executive may terminate his
employment hereunder for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent (and except
in consequence of a prior termination of the Executive’s employment), the
occurrence of any of the following circumstances:

  (i)   A material reduction by the Company in the Executive’s Salary or Target
Bonus (as defined in Appendix A) percentage.     (ii)   A relocation of the
Executive’s base office to an office that is more than 30 highway miles from the
Executive’s base office on the day immediately prior to the Effective Date.    
(iii)   Failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement.

In order for the Executive to terminate his employment hereunder for Good
Reason, (x) the Executive must provide written notice to the Company of the
occurrence of Good Reason within 90 days after the Executive first has knowledge
of the circumstances constituting Good Reason, which notice shall specifically
identify the circumstances which the Executive believes constitute Good Reason;
(y) the Company must fail to correct the circumstances constituting “Good
Reason” within 30 days after such notice; and (z) the Executive must resign
within six months after the initial existence of such circumstances.
                    (e)      Termination by Executive Without Good Reason. The
Executive may terminate his employment hereunder at any time for any reason by
giving the Company at least 60 days prior written notice; provided, however,
that in order for the Executive to terminate employment on account of Good
Reason, the procedures in subparagraph 4(d) must be followed.
                    (f)      Termination by Company Without Cause. The Company
may terminate the Executive’s employment hereunder at any time without Cause by
giving the Executive prior written notice of such termination; provided, however
that in order for the Company to terminate the Executive’s employment for Cause,
the procedures in subparagraph 4(c) must be followed. Notwithstanding the
foregoing provisions of this subparagraph 4(f), if the Executive’s employment is
terminated by the Company in accordance with this subparagraph 4(f), and within
a reasonable time period thereafter, it is determined by the Board that
circumstances existed which would have constituted a basis for termination of
the Executive’s employment for Cause in accordance with subparagraph 4(c)
disregarding circumstances which could have been remedied if notice had been
given in accordance with subparagraph 4(c), the Executive’s employment will be
deemed to have been terminated for Cause in accordance with subparagraph 4(c).
                    (g)      Termination Notice. Any termination of the
Executive’s employment by the Company or the Executive (other than a termination
pursuant to subparagraph 4(a)) must be

3



--------------------------------------------------------------------------------



 



communicated by a written notice to the other party hereto which is dated, which
indicates the Date of Termination (not earlier than the date on which the notice
is provided), and which indicates the specific termination provision in this
Agreement relied on and, except for a termination pursuant to subparagraph 4(e)
or 4(f), sets forth in reasonable detail the facts and circumstances, if any,
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.
                    (h)      Date of Termination. “Date of Termination” means
the last day the Executive is employed by the Company and its affiliates,
provided that the Executive’s employment is terminated in accordance with the
foregoing provisions of this paragraph 4 and such termination constitutes a
“separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) determined in accordance with the default
provisions thereof. Notwithstanding any other provision of this Agreement to the
contrary, following delivery by the Executive of notice of termination for any
reason, the Company may accelerate the Date of Termination by written notice to
the Executive; provided, however, that Executive shall be entitled to receive
any compensation that would have otherwise accrued between the Date of
Termination specified in the Executive’s notice of termination and the Date of
Termination as accelerated by the Company.
                    (i)      Duties on Termination. Subject to the terms and
conditions of this Agreement, during the period beginning on the date a
termination notice is delivered from one party to the other and ending on the
Date of Termination, the Executive shall continue to perform his duties as set
forth in this Agreement and shall also perform such services for the Company as
are necessary and appropriate for a smooth transition to the Executive’s
successor, if any, and shall continue to be entitled to compensation for such
period in accordance with the terms of this Agreement. If, on the Date of
Termination, the Executive is a member of the Board or the board of trustees or
board of directors of any of the Company’s affiliates, or holds any other
position with the Company or any of its affiliates (other than the position
described in paragraph 2 hereof), the Executive shall resign from all such
positions as of the Date of Termination.
          5.      Rights Upon Termination. The Executive’s right to payments and
benefits under this Agreement for periods after his Date of Termination shall be
determined in accordance with the provisions Appendix B hereto which is
incorporated herein and forms part of this Agreement.
          6.      Confidential Information. The Executive agrees that, during
the Agreement Term, and at all times thereafter:
                    (a)      Except as may be required by the lawful order of a
court or agency of competent jurisdiction, except as necessary to carry out his
duties to the Company and its affiliates, or except to the extent that the
Executive has express authorization from the Company, the Executive agrees to
keep secret and confidential indefinitely, all Confidential Information, and not
to disclose the same, either directly or indirectly, to any other person, firm,
or business entity, or to use it in any way.
                    (b)      To the extent that any court or agency seeks to
have the Executive disclose Confidential Information, he shall promptly inform
the Company, and he shall take such reasonable steps to prevent disclosure of
Confidential Information until the Company has been

4



--------------------------------------------------------------------------------



 



informed of such requested disclosure, and the Company has an opportunity to
respond to such court or agency. To the extent that the Executive obtains
information on behalf of the Company or any of its affiliates that may be
subject to attorney-client privilege as to the Company’s attorneys, the
Executive shall take reasonable steps to maintain the confidentiality of such
information and to preserve such privilege.
                    (c)      Nothing in the foregoing provisions of this
paragraph 6 shall be construed so as to prevent the Executive from using, in
connection with his employment for himself or an employer other than the Company
or any of its affiliates, knowledge which was acquired by him during the course
of his employment with the Company and its affiliates, and which is generally
known to persons of his experience in other companies in the same industry.
                    (d)      For purposes of this Agreement, the term
“Confidential Information” shall include all non-public information (including,
without limitation, information regarding litigation and pending litigation)
concerning the Company and its affiliates which was acquired by or disclosed to
the Executive during the course of his employment with the Company, or during
the course of his consultation with the Company following his Date of
Termination.
                    (e)      This paragraph 6 shall not be construed to
unreasonably restrict the Executive’s ability to disclose confidential
information in an arbitration proceeding or a court proceeding in connection
with the assertion of, or defense against any claim of breach of this Agreement
in accordance with paragraph 18.
          7.       Noncompetition; Nonsolicitation; Nondisparagement.
                    (a)      During the Restricted Period (as defined below) the
Executive will not, without the Company’s prior written consent, directly or
indirectly, for the Executive’s own account or for or on behalf of any other
person or entity, whether an officer, director, employee, partner, consultant or
otherwise, engage or participate in, directly or indirectly, alone or as
principal, agent, employee, employer, consultant, investor or partner of, or
assist in the management of, or provide advisory or other services to, or own
any stock or any other ownership interest in, or make any financial investment
in, any business or entity which is Competitive with the Company (as defined
below). For purposes of this Agreement:
                    (i)      The term “Restricted Period” means the period
during which the Executive is employed by the Company and if the Date of
Termination occurs (x) prior to December 31, 2012 as the result of termination
by the Company other than for Cause or termination by the Executive for Good
Reason, or (y) as the result of the expiration of the Agreement Term on
December 31, 2012, the period ending on December 31, 2014. In other cases, the
term Restricted Period means the period during which the Executive is employed
by the Company and ending on the first anniversary of the Date of Termination.
                    (ii)      A business or entity shall be considered
“Competitive with the Company” if it engages in any of the businesses in which
the Company or any of its affiliates engages, including the business of
providing distribution facilities or services, the acquisitions of properties
for such purpose and the design of business strategies for

5



--------------------------------------------------------------------------------



 



such purpose. For purposes of the portion of the Restricted Period following the
Executive’s termination of employment, the businesses in which the Company or
any of its affiliates engages shall be determined as of the Executive’s
termination of employment. Further, for periods after the Executive’s
termination of employment, a business entity shall not be considered
“Competitive with the Company” for purposes of this Agreement if it builds
anything other than industrial warehouses or acquires property for purposes of
developing anything other than industrial warehouses and the Executive’s
investment in such business or entity does not exceed $10,000,000 with respect
to any one transaction or $20,000,000 in the aggregate for all transactions for
the portion of the Restricted Period following his Date of Termination.
                    (b)      During the Restricted Period, the Executive
covenants and agrees that he will not, whether for himself or for any other
person, business, partnership, association, firm, company or corporation,
initiate contact with, solicit, divert or take away any of the customers of the
Company or its affiliates (or entities or individuals from which the Company or
any of its affiliates receives payment for services) or employees of the Company
or any of its affiliates, provided such customer or employee (i) was a customer
or employee of the Company or any of its affiliates during the Executive’s
employment with the Company and (ii) is a customer or employee of the Company or
any of its affiliates at the time of such initiation, solicitation or diversion.
                    (c)      The Executive agrees that he shall not directly (or
through any other person or entity) make any public or private statement
(whether oral or in writing) that is derogatory or damaging to the Company or
any of its affiliates, including, but not limited to, their businesses,
activities, operations, affairs, products, services, reputation or prospects or
any of their officers, employees or directors; provided, however, that this
subparagraph 7(c) shall not prevent the Executive from having any communications
with his immediate family or his financial and tax advisors, accountants or
attorneys or from giving testimony pursuant to compulsory process of law. The
Company agrees that the executive officers, members of the Board and
management-level human resources employees of the Company shall not directly (or
through any other person or entity) make any public statement or any statement
to a third party (whether oral or written) that is derogatory or damaging to the
Executive or his business reputation; provided, however, that the foregoing
shall not (i) prevent such executive officers, members of the Board or
management-level human resources employees of the Company from having any
communications with one another or with their legal or professional advisors, or
(ii) prevent the Company or any of its representatives from making disclosure
that may be required under any applicable law, regulation or rule, including any
rule of any securities exchange upon which any securities of the Company are
listed, or giving testimony that may be required before any tribunal or
administrative agency or pursuant to compulsory process of law or other
applicable law.
          8.      Assistance with Claims. The Executive agrees that, for the
period beginning on the Effective Date and continuing for a reasonable period
after the Executive’s termination of employment, the Executive will assist the
Company and its affiliates in defense of any claims that may be made against the
Company and its affiliates, and will assist the Company and its affiliates in
the prosecution of any claims that may be made by the Company or any of its
affiliates, to the extent that such claims may relate to services performed by
the Executive for the

6



--------------------------------------------------------------------------------



 



Company and its affiliates. The Executive agrees to promptly inform the Company
if he becomes aware of any lawsuits involving such claims that may be filed
against the Company or any of its affiliates. The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and reasonable legal expenses. The Executive shall choose his
legal counsel in his reasonable sole discretion. For periods after the
Executive’s employment with the Company terminates, the Company agrees to
provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if he is asked to assist in
any investigation of the Company or any of its affiliates (or their actions)
that may relate to services performed by the Executive for the Company or any of
its affiliates, regardless of whether a lawsuit has then been filed against the
Company or any of its affiliates with respect to such investigation.
          9.      Equitable Remedies. The Executive acknowledges that the
Company would be irreparably injured by a violation of paragraphs 6 or 7 hereof
and he agrees that the Company, in addition to any other remedies available to
it for such breach or threatened breach, shall be entitled to a preliminary
injunction, temporary restraining order, or other equivalent relief from a court
of competent jurisdiction restraining the Executive from any actual or
threatened breach of any of paragraphs 6 or 7. If a bond is required to be
posted in order for the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.
          10.      Nonalienation. Except as otherwise required by law, the
interests of the Executive under this Agreement are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Executive or the Executive’s
beneficiary.
          11.      Withholding. All payments and benefits under this Agreement
are subject to withholding of all applicable taxes.
          12.      Amendment. This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing without the consent of any other
person. So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof. In the event of the Executive’s death prior to the date that the
Executive receives payment of all amounts due and payable to the Executive under
this Agreement, such amounts shall be paid to the Executive’s estate.
          13.      Applicable Law. The provisions of this Agreement shall be
construed in accordance with the laws of the State of Colorado, without regard
to the conflict of law provisions of any state.
          14.      Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).

7



--------------------------------------------------------------------------------



 



          15.      Waiver of Breach. No waiver by any party hereto of a breach
of any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
          16.      Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business, and
the successor shall be substituted for the Company under this Agreement. Without
limiting the generality of the foregoing, upon the effective time of the Merger,
the Company shall take all actions necessary to ensure that the Surviving
Corporation (as defined under the Merger Agreement) assumes the obligations of
the Company under and with respect to this Agreement and, upon such assumption,
the Surviving Corporation shall be substituted in all respects for the Company
under this Agreement.
          17.      Notices. Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage pre-paid, or
sent by pre-paid overnight courier to the parties at the addresses set forth
below:
                    to the Company:
                    ProLogis
                    At its corporate headquarters
                    Attn: General Counsel with a copy to the Secretary
                    or to the Executive:
                    To his last address shown on the payroll records of the
Company
Such notices and other communications shall be deemed given (a) in the case of
delivery by overnight service with guaranteed next day delivery, the next day or
the day designated for delivery; and (b) in the case of certified or registered
U.S. mail, 5 days after deposit in the U.S. mail; provided, however, that in no
event shall any such communications be deemed to be given later than the date
they are actually received. Each party, by written notice furnished to the other
party, may modify the applicable delivery address, except that notice of change
of address shall be effective only upon receipt.
          18.      Arbitration of All Disputes. Except as otherwise provided in
paragraph 9, any controversy or claim arising out of or relating to this
Agreement (or the breach thereof) shall be settled by final, binding and
non-appealable arbitration in Colorado by three arbitrators. Except as otherwise
expressly provided in this paragraph 18, the arbitration shall be conducted in
accordance with the Commercial Rules of the American Arbitration Association
(the

8



--------------------------------------------------------------------------------



 



“Association”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by the Executive, and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitrators shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, to obtain interim relief or as otherwise required by law, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive. The Company and the Executive acknowledge that this Agreement
evidences a transaction involving interstate commerce. Notwithstanding any
choice of law provision included in this Agreement, the United States Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.
          19.     Legal and Enforcement Costs. The provisions of this paragraph
19 shall apply if it becomes necessary or desirable for the Executive to retain
legal counsel or incur other costs and expenses in connection with any
proceeding to enforce any or all of his rights under this Agreement:
                    (a)      Subject to subparagraph 19(d) hereof, the Executive
shall be entitled to recover from the Company reasonable attorneys’ fees, costs
and expenses incurred by him in connection with such enforcement, provided that
the Executive shall only be reimbursed for attorneys’ fees, costs or expenses
incurred after, or during the 10 day period preceding, written notice to the
Company that he intends to seek recovery from the Company under this paragraph
19.
                    (b)      The Company shall advance to the Executive (or
directly to the Executive’s attorneys) reasonable attorneys’ fees, experts’
fees, costs and expenses incurred by the Executive in accordance with this
paragraph 19 following submission by the Executive to the Company in accordance
with Section 6 of Appendix A of appropriate documentation (redacted for
privilege, if appropriate) evidencing the incurrence of such attorneys’ fees,
costs and expenses; provided, however, that the Company shall not be required to
advance any such amounts to the Executive unless the Executive furnishes to the
Company a written undertaking reasonably satisfactory to the Company to repay to
the Company all amounts to be advanced to the Executive by the Company within
90 days in the event that it is determined in accordance with subparagraph 19(d)
hereof that the Executive is not entitled to recover such attorneys’ fees, costs
or expenses from the Company.
                    (c)      The Executive shall be entitled to select his legal
counsel; provided, however, that such right of selection shall not affect the
requirement that any costs and expenses reimbursable under this paragraph 19 be
reasonable.

9



--------------------------------------------------------------------------------



 



                    (d)      With respect to any proceeding under paragraph 9 or
18, if the Executive is not successful on the merits of at least one material
issue in dispute in any proceeding or to the extent that the arbitrators in such
proceeding shall determine that under the circumstances recovery by the
Executive of all or a part of any such fees and costs and expenses would be
unjust or inappropriate, the Executive shall not be entitled to such recovery;
and to the extent that such amounts shall have been recovered by the Executive
previously, the Executive shall repay such amounts to the Company within 90 days
after it is determined that he is not entitled to recover such costs or expenses
from the Company. If the Executive initiated such proceeding and he is
successful on the merits of at least one material issue in dispute in such
proceeding, but is not successful on the merits of all material issues set forth
in the Executive’s demand for arbitration in such proceeding, the Executive
shall be entitled to a pro rata portion of such attorneys’ fees, costs and
expenses based upon the ratio of the amount in controversy with respect to which
the Executive was successful in such proceeding to the total amount in
controversy pursuant to the Executive’s demand for arbitration in such
proceeding, unless the arbitrators in such proceeding shall determine that under
the circumstances that recovery by the Executive of such lesser amount of the
Executive’s fees, costs and expenses would be unjust or inappropriate.
          20.      Survival of Agreement. Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
          21.      Entire Agreement. Except as otherwise noted herein or in any
separation agreement subsequently entered into by the Executive and the Company,
this Agreement, including any Appendices or Exhibit(s) attached hereto,
constitutes the entire agreement between the parties concerning the subject
matter hereof and, when it becomes effective, will supersede all prior and
contemporaneous agreements between the parties relating to the subject matter
hereof, including, but not limited to, the Prior Employment Agreement.
Notwithstanding the foregoing, paragraph 3(d) of the Prior Employment Agreement
shall remain operative and shall not be superseded by the provisions of this
Agreement until such time as any Incentive Awards governed by Section 3(d) of
the Prior Employment Agreement become fully vested in accordance with the terms
of this Agreement.
          22.      Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument. One or more counterparts
of this Agreement may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.
          23.      Special 409A Provisions. Notwithstanding any other provision
of this Agreement to the contrary, if any payment hereunder is subject to
section 409A of the Code and if such payment is to be paid on account of the
Executive’s separation from service (within the meaning of section 409A of the
Code), if the Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code), and if any such payment is required to be made prior
to the first day of the seventh month following the Executive’s separation from
service, such payment shall be delayed until the first day of the seventh month
following the Executive’s separation from service. To the extent that any
payments or benefits under this Agreement are subject to

10



--------------------------------------------------------------------------------



 



section 409A of the Code and are paid or provided on account of the Executive’s
termination of employment or the Date of Termination, the determination as to
whether the Executive has had a termination of employment (or separation from
service) shall be made in accordance with section 409A of the Code and the
guidance issued thereunder without application of any alternative levels of
reductions of bona fide services permitted thereunder. Except as otherwise
specifically provided herein, any delayed payment shall be made without
liability for interest or other loss of investment opportunity.

11



--------------------------------------------------------------------------------



 



          IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

                  PROLOGIS    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                EXECUTIVE    
 
                          Walter C. Rakowich    

12



--------------------------------------------------------------------------------



 



APPENDIX A
Compensation
Subject to the terms of the Agreement, during the Agreement Term, while the
Executive is employed by the Company, the Company shall compensate him for his
services as follows:
          1.      Salary. The Executive shall receive a base salary at the
annual rate of $1,000,000 (the “Salary”) payable in installments in the same
manner as salary is paid to other corporate-level senior executives of the
Company.
          2.      Bonus. For the Agreement Term, the Executive may receive an
annual bonus that has a target equal to 150% of his Salary (the “Target Bonus”)
and such bonus shall be not less than zero and not more than 200% of his Target
Bonus; provided, however, that the actual amount of the annual bonus earned by
and payable to the Executive in any year shall be determined upon the
satisfaction of goals and objectives established by the Management Development
and Compensation Committee of the Board (the “Committee”) and communicated to
the Executive, and shall be subject to such other terms and conditions of the
Company’s annual bonus plan as in effect from time to time, including the right
of the Committee, in its discretion, to reduce the amount of the annual bonus
following the end of the year in which such annual bonus shall have been earned.
The Executive’s bonus pursuant to this Section 2 shall be paid at the same time
as bonuses are paid to other similarly-situated corporate-level executives of
the Company.
          3.      Incentive Awards. For 2012, the Executive shall be granted the
opportunity to earn a long-term incentive award (an “Incentive Award”) having an
annual aggregate value of $4,800,000 (the “Target Incentive Award”). The actual
Incentive Award for 2012 will not be less than 60% or more than 160% of the
Target Incentive Award based on satisfaction of performance metrics established
by the Committee. The Incentive Award will be made at the same time as Incentive
Awards are made to other similarly-situated corporate-level executives of the
Company and, except as provided herein, shall have terms and conditions which
are substantially similarly to those applicable to similarly-situated
corporate-level executives of the Company.
          4.      Benefit Plans. Except as otherwise specifically provided to
the contrary in the Agreement, the Executive shall be eligible to participate in
the Company’s employee benefit plans, programs, policies and arrangements to the
same extent and on the same terms as those benefits are provided by the Company
from time to time to similarly-situated corporate-level executives of the
Company whose principal residence and Company workplace is in the United States.
          5.      Restatement. In the event that the Company materially restates
or otherwise materially modifies any of its financial statements, the Company
and the Executive shall submit to arbitration, pursuant to paragraph 18 of the
Agreement, the question of whether and in what amount, if any, compensation
previously paid to the Executive based upon the satisfaction of goals and
objectives established by the Committee pursuant to this Appendix A exceeded the
amount of compensation that would have been paid to the Executive based upon the
extent to

A-1



--------------------------------------------------------------------------------



 



which such goals and objectives actually had been satisfied, as determined based
upon the restated or modified financial statements (such excess being referred
to herein as the “Excess Compensation”). If it is determined pursuant to such
arbitration proceeding that the Executive was paid Excess Compensation, the
Executive shall pay to the Company a cash amount equal to the Excess
Compensation within 30 days following the Executive’s receipt of notice of such
determination. If the Executive fails to pay such cash amount to the Company
within such 30-day period, the Company shall be entitled, in its discretion,
(a) to set off the amount of the Excess Compensation against amounts of
compensation payable, or to become payable, to the Executive by the Company,
(b) cause the Executive to forfeit equity awards granted by the Company and held
by the Executive having a value equal to the amount of the Excess Compensation,
(c) cause the Executive to forfeit any shares of the Company acquired by the
Executive (after tax withholding therefrom) upon the vesting of any awards
granted by the Company having an aggregate Fair Market Value on the date of such
forfeiture (after tax withholding therefrom) equal to the amount of the Excess
Compensation, or (d) take any combination of the actions described in the
foregoing paragraphs (a), (b) and (c). Notwithstanding the foregoing, in no
event shall any such offset be applied to any compensation otherwise payable to
the Executive if such offset would cause the Executive to incur accelerated
taxation or tax penalties under section 409A of the Code. Notwithstanding the
foregoing, if the Company establishes a “clawback” policy generally or if a
“clawback” policy is applicable to the Executive as the result of applicable
law, the Securities and Exchange Commission or the rules of any stock exchange
on which the shares of the Company are traded, the Executive shall be subject to
such alternative clawback policies.
          6.      Expense Reimbursement. The Executive is authorized to incur
reasonable expenses for entertainment, travel, meals, lodging and similar items
in promoting the Company’s business. The Company will reimburse the Executive
for reasonable expenses so incurred in accordance with the normal practices of
the Company.
          7.      Reimbursable Expenses. Any reimbursement (including any
reimbursement under paragraph 8 of the Agreement or advancement under Section 9
of this Appendix A) payable to the Executive pursuant to the Agreement shall be
conditioned on the submission by the Executive of all expense reports (or
invoices with respect to any advancement under Section 9 of this Appendix A)
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to the Executive within 30 days following receipt of
such expense reports (or invoices redacted for privilege as may be appropriate),
but in no event later than the last day of the calendar year following the
calendar year in which the Executive incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement during a calendar year shall not
affect the expenses eligibility for reimbursement during any other calendar
year. The right to reimbursement pursuant to the Agreement shall not be subject
to liquidation or exchange for any other benefit.
          8.      Directors and Officers Insurance. The Executive shall be named
as an insured and covered against the same claims and at the same level of
insurance under the Directors and Officers insurance purchased by the Company
for members of the Board.
          9.      Indemnity. To the maximum extent permitted applicable law, the
Amended and Restated Declaration of Trust of the Company and the Amended and
Restated Bylaws of the

A-2



--------------------------------------------------------------------------------



 



Company (in the case of such Declaration of Trust and Bylaws, as in effect on
the Effective Date), the Company shall indemnify the Executive against, and
shall pay and advance to the Executive, all expenses, including, without
limitation, attorneys’ fees, disbursements and retainers, accounting and witness
fees, travel and deposition costs, expenses of investigations, judicial or
administrative proceedings and appeals, amounts paid in settlement by the
Executive or on behalf of the Executive, actually incurred by the Executive in
connection with any threatened, pending or completed claim, action, suit or
proceeding, formal or informal, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, by reason of the fact that the Executive was serving as a director,
officer, employee or agent of the Company or its affiliates or was serving at
the Company’s request as a director, officer, employee, or agent of another
corporation, limited liability company, partnership, joint venture, trust, or
other enterprise; provided, however, that the Company shall not be required to
advance any such amounts to the Executive unless the Executive furnishes to the
Company a written undertaking reasonably satisfactory to the Company to repay to
the Company all amounts to be advanced to the Executive by the Company in the
event that it is determined in accordance with this Section 9 that the Executive
is not entitled to any indemnification pursuant to this Section 9.

A-3



--------------------------------------------------------------------------------



 



APPENDIX B
Rights Upon Termination
          1.      Termination for Any Reason. If the Executive’s Date of
Termination occurs during the Agreement Term for any reason, the Company shall
pay to the Executive:
                    (a)      The Executive’s Salary (to the extent not
previously paid) for the period ending on the Date of Termination and payment
for unused vacation days, as determined in accordance with Company policy as in
effect from time to time, all payable within 30 days of the Date of Termination
(or such earlier date required by applicable law).
                    (b)      If the Date of Termination occurs on or after the
last day of a performance period (including as a result of termination upon
expiration of the Agreement Term on December 31, 2012) and prior to the payment
of the Target Bonus or other applicable bonus amount (as described in Section 2
of Appendix A) for the period, the Executive shall be paid such bonus amount at
the regularly scheduled time.
                    (c)      Any other payments or benefits to be provided to
the Executive by the Company pursuant to any employee benefit plans or
arrangements of the Company, to the extent such amounts are due from the
Company.
                    (d)      Any unreimbursed business expenses payable pursuant
to Section 6 of Appendix A for the period ending on such termination.
Nothing in the Agreement shall be construed as requiring the Executive to be
treated as employed by the Company for purposes of any employee benefit plan or
arrangement following the date of the Executive’s Date of Termination.
          2.       Death or Disability. If the Executive’s Date of Termination
occurs during the Agreement Term under circumstances described in subparagraph
4(a) of the Agreement (relating to the Executive’s death) or in subparagraph
4(b) of the Agreement (relating to the Executive’s being Disabled), then, in
addition to the amounts payable under Section 1, the Executive shall be entitled
to (a) a bonus pursuant to Section 2 of Appendix A for the fiscal year in which
the Date of Termination occurs based on actual performance for such full fiscal
year under the applicable bonus plan, determined solely by the achievement of
those corporate financial goals and objectives established for the
similarly-situated corporate-level executives of the Company including the
Executive (and not upon the achievement of any additional operating, strategic
or other goals or objectives established only for the Executive, and without the
exercise of any negative discretion), multiplied by a fraction, the numerator of
which is the number of days that the Executive was employed by the Company
during such fiscal year, and the denominator of which is 365, and (b) a pro rata
portion of the Incentive Award pursuant to Section 3 of Appendix A for the
calendar year in which the Date of Termination occurs determined by multiplying
$4,800,000 by a fraction, the numerator of which is the number of days that the
Executive was employed by the Company during such calendar year, and the
denominator of which is 365. Any prorated bonus payable pursuant to this
Section 2 shall be payable within 30 days following the Date of Termination and
any pro-rated Incentive Award payable pursuant to this Section 2 shall be paid
or granted on the Date of Termination. Additionally, if the

B-1



--------------------------------------------------------------------------------



 



Executive’s Date of Termination occurs pursuant to this Section 2, to the extent
any incentive awards were awarded for periods prior to 2012 and are not vested
or have not been paid as of the Date of Termination, such awards shall be
immediately vested from and after the Date of Termination, subject, if
applicable, to satisfaction of any performance conditions, without regard to the
expiration of the Agreement Term, the fact that his Date of Termination occurs
prior to the end of the performance period or the fact that his Date of
Termination occurs prior to the date on which such awards are otherwise paid to
other employees of the Company. Any payments relating to incentive awards
described in the preceding sentence shall be paid within 30 days following the
Date of Termination (or, if later, the date on which any applicable performance
conditions are satisfied) but in no event later than the date that such awards
would otherwise have been paid to similarly-situated corporate level executives
of the Company.
          3.      Termination for Cause; Termination Without Good Reason. If the
Executive’s Date of Termination occurs during the Agreement Term under
circumstances described in subparagraph 4(c) of the Agreement (relating to the
Executive’s termination for Cause) or subparagraph 4(e) of the Agreement
(relating to termination by the Executive’s other than for Good Reason), then,
except as otherwise expressly provided in this Agreement or otherwise agreed in
writing between the Executive and the Board, the Company shall have no
obligation to make payments under this Agreement for periods after the
Executive’s Date of Termination.
          4.      Termination for Good Reason; Termination Without Cause;
Expiration of the Agreement Term. If the Executive’s Date of Termination occurs
during the Agreement Term under circumstances described in subparagraph 4(d) of
the Agreement (relating to termination by the Executive for Good Reason) or
subparagraph 4(f) of the Agreement (relating to termination by the Company
without Cause), or if his employment terminates upon expiration of the Agreement
Term on December 31, 2012, then, in addition to the amounts payable in
accordance with Section 1:
                    (a)      The Executive shall receive from the Company an
amount equal to the sum of (i) his Salary for the period beginning on his Date
of Termination and ending on December 31, 2012 (if any), (ii) $6,000,000, and
(iii) if his Date of Termination occurs pursuant to this Section 4 and other
than as a result of the expiration of the Agreement Term, his Target Bonus
(collectively, the “Severance Payment”). The Severance Payment shall be payable
to the Executive in substantially equal payroll installments for the period
commencing on his Date of Termination and ending on December 31, 2014 (the
“Severance Period”) commencing on the 60th day after the Executive’s Date of
Termination (the “Payment Date”); provided, however, that to the extent that,
under section 409A of the Code, any portion of the Severance Payment would be
treated as payment in substitution of an amount of nonqualified deferred
compensation (within the meaning of section 409A of the Code) to which the
Executive would have been entitled under the provisions of the Prior Employment
Agreement, the amount of each installment of the Severance Payment shall be
adjusted such that in no event shall there be an acceleration, further deferral
or offset of an amount of nonqualified deferred compensation resulting in
accelerated taxation or tax penalties under section 409A of the Code. The
Company’s obligation to make payments under this subsection 4(a) shall cease
with respect to periods after the breach by the Executive of any of the
provisions of paragraphs 6 or 7 of the Agreement.

B-2



--------------------------------------------------------------------------------



 



                    (b)      The Executive shall receive, at the Company’s
expense, continuation of coverage under the medical and dental plans and
arrangements of the Company in which the Executive was participating at the time
of his termination of employment (the “Post-Termination Coverage”) through
December 31, 2014; provided that in no event shall the benefits provided (or
made available) with respect to the Post-Termination Coverage be materially less
favorable than those provided to active similarly-situated corporate-level
executives of the Company from time to time. For the period commencing on the
Executive’s Date of Termination and ending on the 60th day thereafter, any
Post-Termination Coverage shall be provided at the Executive’s expense and, if
the Release Requirements (as defined below) are satisfied on the 45th day after
the Date of Termination, the Executive shall be entitled to a lump sum payment
in an amount equal to any contributions the Company would have made to the cost
of Post-Termination Coverage for such 60-day period, which lump sum payment
shall be made on the Payment Date.
                    (c)      Payment of $12,000 in a lump sum (which payment is
intended to be compensation for benefits under welfare benefit plans of the
Company, other than the Post-Termination Coverage, in which the Executive
participates), which lump sum payment shall be made on the Payment Date.
                    (d)      The Executive shall be entitled to the Incentive
Award (as described in Section 3 of Appendix A) to which he would otherwise be
entitled for 2012 (and, if the Incentive Award for 2011 has not been granted as
of the Date of Termination, the Incentive Award for 2011) based on actual
performance for the applicable period, without regard to the expiration of the
Agreement Term, the fact that his Date of Termination occurs prior to the end of
the performance period or the fact that his Date of Termination occurs prior to
the date on which such awards are otherwise provided to other employees of the
Company. The Incentive Award shall be made to the Executive at the same time
that Incentive Awards for the applicable period are otherwise provided to
similarly-situated corporate-level executives of the Company and, in each case,
shall be fully vested from and after the Date of Termination subject to
satisfaction of any performance conditions.
                    (e)      To the extent that any incentive awards were
awarded for periods prior to 2012 and are not vested or have not been paid as of
the Date of Termination, such awards shall be vested from and after the Date of
Termination, subject, if applicable, to satisfaction of any performance
conditions, without regard to the expiration of the Agreement Term, the fact
that his Date of Termination occurs prior to the end of the performance period
or the fact that his Date of Termination occurs prior to the date on which such
awards are otherwise paid to other employees of the Company. Any payments
relating to such incentive award shall be paid within 30 days after the Date of
Termination (or, if later, the date on which any applicable performance
conditions are satisfied) but in no event later than the date that such awards
would otherwise have been paid to similarly-situated corporate level executives
of the Company.
Except as provided in subsection 4(b) (relating to continuation of
Post-Termination Coverage at the Executive’s expense during the 60-day period
following the Date of Termination) or subsection 4(d) (relating to Executive’s
Incentive Award), payments to be made and benefits to be provided to the
Executive pursuant to this Section 4 shall be provided or shall commence on the
Payment Date provided that, as of the 45th day after the Executive’s Date of
Termination, the Release Requirements are satisfied. In any event, if the
Release Requirements are not satisfied

B-3



--------------------------------------------------------------------------------



 



as of the 45th date after the Executive’s Date of Termination (or, in the case
of the Incentive Award to be made in accordance with subsection 4(d), the date
on which the Incentive Award is to be made), the Executive shall not be entitled
to any payments or benefits under this Section 4.
For purposes of this Agreement, the “Release Requirements” shall be satisfied as
of any date if, as of such date, the Executive has executed a release in the
form attached hereto as Exhibit A (the “Release”), the revocation period
required by applicable law has expired without the Executive’s revocation of the
Release and the Release has become effective.
During any period following the Executive’s Date of Termination, to the minimum
extent required (if at all so required) to avoid accelerated taxation or tax
penalties under section 409A of the Code and the Treasury Regulations
thereunder, the Executive shall pay to the Company the additional premiums not
otherwise payable by the Executive under subsection 4(b) required to continue
benefits. The amount of separation payments or benefits that would have been
payable to the Executive under this Section 4 during the 6-month period
following the Date of Termination plus any amount paid by the Executive during
such period to continue benefits shall be paid to the Executive on the first
regular payroll date following the expiration of such 6-month period together
with interest thereon at the short-term applicable federal rate in effect under
section 1274(d) of the Code on the Date of Termination. With respect to payments
under the Agreement, for purposes of section 409A of the Code, each payment will
be considered one of a series of separate payments.
          5.      Special Rules for Pre-2012 Termination. If the Executive’s
employment is terminated prior to January 1, 2012 under circumstances that would
have entitled him to benefits under Section4 had the Date of Termination
occurred on or after January 1, 2012, the Executive shall be entitled to a
payment equal to $7,300,000 (representing his Salary, Target Incentive Award and
Target Bonus for 2012), payable in a lump sum no later than March 15, 2012.
Payments under this Section 5 shall be in addition to payments and benefits, if
any, payable to the Executive under the terms of the Prior Employment Agreement
as a result of his termination of employment prior to January 1, 2012.
          6.      Rights in Lieu of Other Payments. Except as may be otherwise
specifically provided in an amendment of this Appendix B adopted in accordance
with paragraph 12 of the Agreement, the Executive’s rights under this Appendix B
shall be in lieu of any payments or benefits that may be otherwise payable to or
on behalf of the Executive pursuant to the terms of any severance pay
arrangement of the Company or any Subsidiary or any other, similar arrangement
of the Company or any Subsidiary providing benefits upon involuntary termination
of employment. For the avoidance of doubt, payments under this Appendix B are
not in lieu of any payments or benefits to which the Executive may become
entitled under the terms of the Prior Employment Agreement as a result of a
termination of employment occurring prior to January 1, 2012.
          7.      Mitigation; No Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in the Agreement by seeking
other employment. Notwithstanding the foregoing, if, following the Date of
Termination, the Executive, through subsequent employment or service, becomes
eligible to receive any employee benefit that is comparable to an employee
benefit being provided to the Executive by the Company pursuant to subsection

B-4



--------------------------------------------------------------------------------



 



4(b) above, the Company’s obligation to continue to provide such employee
benefit to the Executive pursuant to subsection 4(b) above shall cease. As soon
as practicable after the Executive becomes eligible for any such employee
benefit, he shall notify the Company in writing of such eligibility. Except as
provided in accordance with Section 5 of Appendix A (relating to restatements),
the Company shall not be entitled to set off against the amounts payable to the
Executive under this Agreement any amounts owed to the Company by the Executive,
any amounts earned by the Executive in other employment after termination of his
employment with the Company, or any amounts which might have been earned by the
Executive in other employment had he sought such other employment.

B-5



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT AND GENERAL RELEASE
          THIS AGREEMENT AND GENERAL RELEASE (this “Agreement” or this
“Release”) is made and entered into as of this ___ day of ________, ____, by and
between ProLogis (“ProLogis”), and Walter C. Rakowich (the “Executive”).
          FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
          1.      Termination of Employment. ProLogis and the Executive agree
that the Executive’s employment with ProLogis will cease, effective on
_______________, which shall be referred to herein as the “Date of Termination.”
The Executive’s participation in all ProLogis benefit plans will cease on the
Date of Termination, except as otherwise expressly provided in the Employment
Agreement, dated January ___, 2011 and effective as of January 1, 2012, between
ProLogis and the Executive (the “Employment Agreement”), or as otherwise
specifically provided under the applicable plan. In addition, the Executive’s
current ProLogis email and telephone accounts will remain active and useable by
the Executive until the Date of Termination. The Executive further agrees that
he will not hereafter seek reinstatement, recall or reemployment with ProLogis.
          2.      Severance Payments and Benefits. The Executive shall receive
the severance payments and benefits to which he is entitled pursuant to the
Employment Agreement in accordance with the terms and subject to the conditions
thereof, which are summarized on the Schedule attached hereto.
          3.      General Release. In consideration of the payments to be made
by ProLogis to the Executive in Paragraph 2 above, the Executive, with full
understanding of the contents and legal effect of this Release and having the
right and opportunity to consult with his counsel, releases and discharges
ProLogis, its officers, directors, board members, supervisors, managers,
employees, agents, representatives, attorneys, divisions, subsidiaries and
affiliates, and all related entities of any kind or nature, and its and their
predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “ProLogis Released Parties”) from any and all claims,
actions, causes of action, grievances, suits, charges, or complaints of any kind
or nature whatsoever, that he ever had or now has, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy. Without limiting the generality of the
foregoing, it being the intention of the parties to make this Release as broad
and as general as the law permits, this Release specifically includes any and
all subject matters and claims arising from any alleged violation by the
ProLogis Released Parties under the Age Discrimination in Employment Act of
1967, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991 (42 U.S.C.
§ 1981); the Rehabilitation Act of 1973, as amended; the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); the Colorado
Anti-Discrimination Act, and other similar state or local laws; the

A-1



--------------------------------------------------------------------------------



 



Americans with Disabilities Act; the Worker Adjustment and Retraining
Notification Act; the Equal Pay Act; Executive Order 11246; Executive Order
11141; and any other statutory claim, employment or other contract or implied
contract claim or common law claim for wrongful discharge, breach of an implied
covenant of good faith and fair dealing, defamation, or invasion of privacy
arising out of or involving his employment with ProLogis, the termination of his
employment with ProLogis, or involving any continuing effects of his employment
with ProLogis or termination of employment with ProLogis. The Executive further
acknowledges that he is aware that statutes exist that render null and void
releases and discharges of any claims, rights, demands, liabilities, action and
causes of action which are unknown to the releasing or discharging part at the
time of execution of the release and discharge. The Executive hereby expressly
waives, surrenders and agrees to forego any protection to which he would
otherwise be entitled by virtue of the existence of any such statute in any
jurisdiction including, but not limited to, the State of Colorado. The foregoing
release and discharge under this Paragraph 3 to the contrary notwithstanding,
the Executive does not release or discharge any ProLogis Released Party
respecting (i) the Executive’s rights to indemnification and coverage under
applicable directors and officers liability insurance pursuant to Sections 8 and
9, respectively, of Appendix A to Employment Agreement, as well as any rights to
reimbursement or recovery of expenses pursuant to Section 7 of Appendix A to the
Employment Agreement, (ii) all accrued and vested benefits under all employee
pension and welfare benefit plans (within the meaning of sections 3(1) and
3(2)(A) of ERISA) in which the Executive participated immediately prior to the
Date of Termination, (iii) such rights and benefits as may not be released
pursuant to applicable law, or (iv) any rights to continuing payments, vesting
or other consideration under Sections of Appendix B of the Employment Agreement.
          4.      Covenant Not to Sue. The Executive agrees not to bring, file,
charge, claim, sue or cause, assist, or permit to be brought, filed, charged or
claimed any action, cause of action, or proceeding regarding or in any way
related to any of the claims described in Paragraph 3 hereof, and further agrees
that his Release is, will constitute and may be pleaded as, a bar to any such
claim, action, cause of action or proceeding. If any government agency or court
assumes jurisdiction of any charge, complaint, or cause of action covered by
this Release, the Executive will not seek and will not accept any personal
equitable or monetary relief in connection with such investigation, civil
action, suit or legal proceeding.
          5.      Severability. If any provision of this Release shall be found
by a court to be invalid or unenforceable, in whole or in part, then such
provision shall be construed and/or modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Release, as the case may require, and this Release
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
the Release so that, once modified, the Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

A-2



--------------------------------------------------------------------------------



 



          6.       Waiver. A waiver by ProLogis of a breach of any provision of
this Release by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of ProLogis.
          7.       Return of ProLogis Materials. The Executive represents that
he has returned all ProLogis property and all originals and all copies,
including electronic and hard copy, of all documents, within his possession at
the time of the execution of this Agreement, including but not limited to a
laptop computer, printer, cellular phone, keys and credit card. The Executive’s
rolodex (or other tangible or electronic address book) and his cellular
telephone number are the Executive’s personal property.
          8.       Representation. The Executive hereby agrees that this Release
is given knowingly and voluntarily and acknowledges that:
                    (a)      this Agreement is written in a manner understood by
the Executive;
                    (b)      this Release refers to and waives any and all
rights or claims that he may have arising under the Age Discrimination in
Employment Act, as amended;
                    (c)      the Executive has not waived any rights arising
after the date of this Agreement;
                    (d)      the Executive has received valuable consideration
in exchange for this Release in addition to amounts the Executive is already
entitled to receive; and
                    (e)      the Executive has been advised to consult with an
attorney prior to executing this Agreement.
          9.       Consideration and Revocation. The Executive is receiving this
Agreement on _________________, and Executive shall be given twenty one
(21) days from receipt of this Agreement to consider whether to sign the
Agreement. The Executive agrees that changes or modifications to this Agreement
do not restart or otherwise extend the above twenty-one (21) day period.
Moreover, the Executive shall have seven (7) days following execution to revoke
this Agreement in writing to [insert title of officer of the Company] and this
Agreement shall not take effect until those seven (7) days have ended.
          10.       Amendment. This Release may not be altered, amended, or
modified except in writing signed by both the Executive and ProLogis.
          11.       Joint Participation. The parties hereto participated jointly
in the negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
this Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.

A-3



--------------------------------------------------------------------------------



 



          12.      Binding Effect; Assignment. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties and their respective successors, heirs, representatives
and permitted assigns. Neither party may assign its respective interests
hereunder without the express written consent of the other party, except that
ProLogis will honor any written instructions about the direction of severance
payments included in the Executive’s will or other estate planning documents.
          13.      Applicable Law. This Release shall be governed by, and
construed in accordance with, the laws of the State of Colorado.
          14.      Execution of Release. This Release may be executed in two
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Release.
          PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN
EMPLOYMENT ACT, AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT.
          If the Executive signs this Agreement less than 21 days after he
receives it from ProLogis, he confirms that he does so voluntarily and without
any pressure or coercion from anyone at the ProLogis.
          IN WITNESS WHEREOF, the Executive and PROLOGIS have voluntarily signed
this Agreement and General Release on the date set forth above.

              ProLogis   Executive    
 
           
By:
           
 
           
 
           
Its:
           
 
           
 
      Walter C. Rakowich    
 
                      Date   Date    

A-4



--------------------------------------------------------------------------------



 



SCHEDULE

      Agreement Paragraph   Description, $ Amount, Benefit
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

A-5